Citation Nr: 0702935	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  The veteran also served on numerous periods of active 
duty for training and inactive duty training in the 
Mississippi National Guard/Army Reserve from August 1956 to 
September 1990.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a petition to reopen a final disallowed claim for 
service connection for coronary artery disease. 

In April 2004, the Board granted the petition to reopen the 
claim and remanded it for further development.  The claim is 
now before the Board for adjudication.  


FINDING OF FACT

The veteran's coronary artery disease first manifested many 
years after active service and not during a period of active 
duty for training; the disease was not aggravated by 
subsequent periods of active duty for training or inactive 
duty training. 


CONCLUSION OF LAW

The criteria for service connection for coronary artery 
disease have not been met.  
38 U.S.C.A. §§ 101(2), (24), 1110, 1112 (West 2002 & Supp. 
2005); 38 C.F.R. 
§ 3.6(a), 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in July 2002, October 2002, and 
June 2004; a rating decision in November 2002; and a 
statement of the case in March 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2005 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has not obtained an examination but has obtained a medical 
opinion based on the record.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran served in the regular Army and in the Mississippi 
National Guard/Army Reserve reaching the rank of a 
commissioned warrant officer at the time of his retirement.  
He contends that he has coronary artery disease that first 
manifested when he experienced a heart attack while on active 
duty for training in June 1982.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  

 In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2006).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 
101(2), (24) (West 2002 &  Supp. 2005); 38 C.F.R. 
§ 3.6(a) (2006).   INACDUTRA includes duty (other than full-
time duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law.  38 C.F.R. § 3.6(d) 
(4) (2006).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203 (2006) (limiting the type of evidence accepted 
to verify service dates).

In his October 1997 claim, the veteran stated that his 
cardiovascular disease first manifested in June 1982.  In 
June 2002, the veteran stated more specifically that he 
experienced a heart attack while on active duty at Camp 
Shelby, Mississippi in June 1982.  Service personnel records 
showed that the veteran was on ACDUTRA from June 12, 1982, to 
June 26, 1982.  Although a March 1980 National Guard physical 
examination shows that the veteran had been treated in the 
past for hypertension, there is no military or private 
medical record of examination or treatment for the symptoms 
of a heart attack prior to or during June 1982.  Medical 
history questionnaires provided by the veteran concurrent 
with military physical examinations in May 1984 and March 
1985 have no report of any treatment for a heart attack in 
1982.   

The veteran's next periods of ACDUTRA were from May 19, 1983, 
to June 4, 1983; and from June 30, 1983, to July 16, 1983.  
In his December 2002 notice of disagreement, the veteran 
provided a calendar showing his dates of ACDUTRA with a 
statement that the onset of his cardiovascular disease was on 
July 11, 1983. He further stated that he was treated by his 
wife, a registered nurse, starting on that date and was 
examined by emergency medical personnel in the camp on July 
15, 1983.  Since adequate facilities were not available at 
camp, he was advised to seek treatment at a nearby Air Force 
Base or from a civilian provider.  There is no record of this 
emergency treatment in the file.  

On July 18, 1983, a private physician examined the veteran 
and noted his reports of recent chest discomfort on exertion 
with pain radiating to his neck and arms.  A resting 
electrocardiogram was normal but the veteran experienced pain 
during a treadmill test.  The physician stated that the test 
was "positive," diagnosed angina, and recommended 
hospitalization for a possible angioplasty.  

On July 19, 1983, upon admission to a private hospital, an 
examiner noted that the veteran had been hypertensive for 
five years and that he had been previously admitted to the 
same hospital in December 1982 with complaints of chest pain.  
He noted that the veteran had subsequently experienced rare 
occasions of chest discomfort until the episode eight days 
earlier.  The examiner noted that the abbreviated treadmill 
test results were indicative of ischemia and that the veteran 
had a significant family history of heart disease.  The 
examiner diagnosed coronary artery disease with unstable 
angina and scheduled a cardiac catheterization. 

On July 20, 1983, the veteran's attending physician noted 
that while being transported to the laboratory for elective 
transluminal coronary angioplasty, the veteran developed 
severe substernal chest pain indicative of an acute inferior 
myocardial infarction.  Catheterization was performed on an 
urgent basis showing that the veteran had a totally occluded 
right coronary artery and non-occulsive disease of the 
circumflex artery.   The physician noted that the angioplasty 
was successful.  The veteran was discharged on July 24, 1983, 
with a final diagnosis of coronary artery disease with angina 
syndrome and arteriosclerotic cardiovascular disease. 

In December 1983, the veteran's private physician noted the 
veteran's reports of recurrent substernal pain that did not 
appear related to exertion.  A treadmill test was normal.  
However, the veteran was again hospitalized at the same 
private facility in March through April 1984.  The attending 
physician noted that the veteran underwent bypass grafts of 
two coronary arteries.  Personnel records showed that the 
veteran continued regular INACDUTRA and ACDUTRA through 
August 1990.  In October 1989, the attending physician noted 
that the veteran had experienced a recurrence of substernal 
chest pain.  Cardiac catheterization studies showed 
progression of the veteran's cardiovascular disease with 
additional affected arteries.  He was treated with 
medication.  In April 1990, the veteran underwent an 
additional bypass procedure.  The veteran voluntarily retired 
from the National Guard in September 1990 on advice of his 
private and military physicians. 
 
In November 1996, the veteran experienced an episode of 
unstable angina while traveling and underwent additional 
angioplasty at a private facility in Texas followed by 
admission in January 1997 to his home hospital in Mississippi 
for further testing.  Subsequent treatment records through 
April 2002 show that the veteran received additional 
catheterization, enhanced external counter-pulsation 
treatment, periodic adjustments of medication, and other 
monitoring of his cardiovascular disease. 

In March 2005, a VA physician reviewed the entire claims file 
and noted the onset of treatment for hypertension in 1976 and 
multiple references to the episodes of chest pain starting in 
December 1982.  The physician stated that the December 1982 
episode was as likely as not symptoms of angina due to the 
veteran's coronary artery disease and that there was no 
evidence that his disease underwent a permanent increase in 
severity as a result of two periods of ACDUTRA in June and 
July 1983.   The physician also noted the episode of chest 
pain followed by angioplasty in July 1983 and bypass grafting 
in March 1984.  He stated that continued episodes and further 
treatment in subsequent years was the natural progression of 
the disease and that hypertension, hyperlipedemia, and family 
history were risk factors that supported the continued 
progression.  He further stated that there was no evidence 
that service on ACDUTRA from 1983 through 1990 worsened his 
coronary artery disease.  

The Board concludes that service connection for coronary 
artery disease is not warranted because the disease was not 
incurred in or aggravated by regular service or by ACDUTRA.  
Furthermore, there is evidence of one acute myocardial 
infarction on July 20, 1983, but it did not occur during 
ACDUTRA or INACDUTRA.  The Board places great weight on the 
March 2005 VA medical opinion.  This physician reviewed the 
entire medical history and considered the veteran's risk 
factors, timing of symptomatic episodes, and progression of 
the disease.  The Board concludes that the veteran's disease 
developed over many years with the risk factor of 
hypertension in 1976 and with the first manifestations of 
chest pain noted in December 1982.  There is no evidence that 
the disease was incurred or aggravated by a period of 
ACDUTRA.  Even after the veteran's disease was clearly 
diagnosed in 1983, the veteran continued to perform National 
Guard duties for many years.  No medical provider has stated 
that any aspect of military duty caused an aggravation of his 
condition.  While the medical provider at the July 1983 
treatment visit related the veteran's report that he had 
symptoms during ACDUTRA, the May 2005 VA opinion found that 
to be the natural progression of the preexisting disease.

The weight of the credible evidence demonstrates that the 
veteran's current coronary artery disease manifested many 
years after regular active service and did not first manifest 
during a period of active or inactive duty for training.  The 
disease is not shown by competent evidence of record to be 
related to or aggravated by his service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for coronary artery disease is denied. 


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


